Citation Nr: 1303431	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  09-15 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel






INTRODUCTION

The Veteran served on active duty from February 1951 to January 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied a claim for SMP based on the need for aid and attendance. 

In June 2012, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is not blind, or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; and does not reside in a nursing home. 

2.  The Veteran's disabilities do not prevent him from protecting himself from the hazards incident to his environment, keeping himself clean and presentable, dressing or undressing himself, feeding himself, attending to the wants of nature, or otherwise requiring the regular aid and attendance by another person. 


CONCLUSION OF LAW

The criteria for SMP due to the need for regular aid and attendance are not met.  38 U.S.C.A. § 1521 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.351, 3.352 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

The notice requirements were met in this case by a letter sent to the Veteran in September 2008, sent prior to the initial adjudication of the claim in October 2008.  That letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004); 38 C.F.R. § 3.159(b).  However, the letter did not advise the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claim and thus any questions as to the appropriate disability rating or effective date to be assigned are moot.  
 
The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are associated with the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded adequate VA examinations in September 2008 and July 2012.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the examiners reviewed the claims file and provided detailed reports of physical examination.  The examiners also considered the Veteran's statements as to his current symptoms.  As such, the examiners provided fully-informed evaluations of the Veteran.  Id.  The Veteran, in an October 2012 statement, asserted that the VA examiner, in July 2012, did not accurately describe his disabilities, and complained of recurrent joint pain, headaches with nausea, light perception only in his left eye, difficulty breathing and dizziness, hearing loss and tinnitus, and the need for a cane to ambulate.  The Veteran's reported symptoms were specifically noted in the examination report, and the examiner described the Veteran's complaints.  The Board finds no basis upon which to consider the July 2012 VA examination inadequate.

Thus, the Board finds that VA has satisfied the duty to assist the Veteran.  In the circumstances of this case, additional efforts to assist or notify him in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  

Additionally, the Board finds there has been substantial compliance with its prior remand directives.  The U.S. Court of Appeals for Veterans Claims (Court) has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the RO obtained the Veteran's updated VA treatment records and afforded the Veteran an adequate VA examination in July 2012.  The RO later issued a Supplemental Statement of the Case (SSOC) in October 2012.  Thus, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders); 38 C.F.R. § 3.655 (2012).

SMP - Aid and Attendance

The Veteran's claim is one for entitlement to SMP at an increased rate, specifically based on the need for aid and attendance.  By an April 2008 rating decision, he has already been awarded SMP benefits due to housebound status, effective January 31, 2008.  An award of SMP based on the need for aid and attendance would be a greater benefit as it constitutes a higher monthly rate of pension. 

Also, for purpose of clarification, the Board observes that while currently legally entitled to SMP along with housebound status, the Veteran does not actually receive VA pension benefits because of excessive income (due to receipt of Social Security Administration (SSA) benefits).  That does not exclude consideration of the current appeal however, inasmuch as the Maximum Annual Pension Rate (MAPR) is also higher for pension based on need for aid and attendance.  The MAPR when offset by total earned income determines the resultant level of pension eligibility.  With a higher MAPR, there is the potential that the Veteran's total other earned income will fall under the threshold needed to qualify for a pension.  

SMP is payable to a Veteran by reason of the need for aid and attendance or by reason of being housebound.  38 U.S.C.A. § 1521(d)(e); 38 C.F.R. § 3.351(a)(1).  Entitlement to increased pension for reason of need for aid and attendance is based on a showing that the claimant is:  (1) blind, or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) a patient in a nursing home; or (3) requires the regular assistance of another person for most of the activities of daily living and for protection against the hazards or dangers incident to daily life.  38 C.F.R. § 3.351.  

At the outset, the Board finds that the Veteran is not blind, or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less, or a patient in a nursing home.  

While the Veteran, in his October 2012 statement reported that he had light perception only in the left eye and could not distinguish objects or count fingers, there is no evidence that he meets the regulatory criteria for blindness.  On VA examination in September 2008, the Veteran reported that he drove a car and had a driver's license.  There was no history of blindness.  On VA examination in July 2012, the examiner reported that the Veteran's best corrected vision is equal to or better than 5/200 in both eyes.  The Veteran described driving.  During VA treatment in August 2012, the Veteran denied vision complaints, specifically, blacking out or dimming, or sudden loss of vision.  He has not shown vision acuity during the appellate period of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less.  While the Veteran is competent to report the sensation of light perception only in his left eye, he is not competent to report that his visual acuity meets the regulatory requirements which are based on results of clinical testing.  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions). 

The Board will thus focus on whether the Veteran meets the third basis for establishing entitlement to aid and attendance, whether he requires the regular assistance of another person for most of the activities of daily living and for protection against the hazards or dangers incident to daily life.  The provisions of 38 C.F.R. § 3.352(a) state that the following will be accorded consideration in determining the need for regular aid and attendance:  inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  "Bedridden" will be a proper basis for the determination.  For the purpose of this paragraph "bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  

It is not required that all of the disabling conditions enumerated in the above paragraph be found to exist before a favorable rating may be made.  The particular personal function which the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be constant need.  38 C.F.R. § 3.352(a). 

On VA examination in September 2008, the Veteran presented without the aid of an attendant and reported that while he normally drives his car and has a driver's license, he took the bus that day.  There was no history of hospitalization, or that the Veteran was permanently bedridden or legally blind.  The examiner reported that the Veteran manages his own benefits and payments and does have the capacity to protect himself from the hazards and dangers of his daily environment.  The Veteran reported that he lived in an apartment, alone, and that he is able to bathe, shower, and complete all activities of daily living on his own.  He reported that he did not need assistance.  He reported that he had a car at his disposal and drove daily.  He noted that he spent the majority of his day awaking in the morning, making himself breakfast, cleaning his apartment, driving to a fast-food restaurant, and sometimes socializing with neighbors.  The Veteran reported that he is able to ambulate for one-half of one block before becoming short of breath, without a mechanical aid.  Physical examination revealed that the Veteran was alert and oriented in all spheres, and was appropriately dressed.  He had a normal build and posture, a normal gait, and full range of motion of all extremities and spinal segments.  

At the time of the Veteran's April 2009 Substantive Appeal, he asserted that he had an in-home lung-assist device due to his shortness of breath on only slight exertion.

VA treatment records dated in March 2010 indicate that the Veteran cooked for himself, and was able to do his grocery shopping, if he took his time.  He reported that he went to a diner or fast-food restaurant to eat three times each week.  VA treatment records dated in March 2011 indicate that the Veteran had chronic dyspnea on exertion, and could only walk two city blocks or up two flights of stairs.  VA treatment records dated in October 2011 indicate that the Veteran could not walk one flight of stairs or one city block without stopping.  VA treatment records dated in March 2012 indicate that the Veteran denied any falls in the past year, and presented without gait abnormality or postural imbalance.  Also in March 2012, VA treatment records indicate that the Veteran presented for treatment having ambulated from the parking garage, approximately one-quarter of one mile away, without stopping.  

On VA examination in July 2012, the Veteran presented without the need of an attendant.  He was not hospitalized or permanently bedridden.  His best corrected vision was equal to or better than 5/200 in both eyes and he was not legally blind.  He was able to read with glasses.  The Veteran was capable of managing his benefits payments in his own best interests without restriction.  He denied falls and reported that he could stay on his own safely.  He complained of chronic pain in the head, back, and legs, and reported a breathing problem.  He complained of dizziness, loss of memory, and poor balance affecting the ability to ambulate.  He reported that he had no problems performing self-care or traveling beyond the premises of his own home, except that he did not bathe in a bathtub because he could not get out of it.  He reported that he was able to complete the activities of daily living.  He complained that it was difficult to bend in order to put on his pants.  The examiner found evidence of substantial memory loss and reported that he asked the Veteran how his left index finger was amputated and the Veteran could not remember.

The Veteran complained that he could not get up and run to the door; that instead, he had to sit on the edge of the bed for five or ten minutes because of his breathing problems.  He reported that he went to a store where he could park close to the entrance and did not go to the store if it were warm outside or if he had to walk.  He noted that his niece came to his house once or twice a week, unless he called her sooner, to mop his kitchen floor, wipe his counters, and take his clothes to wash them.  He reported that he did not want to go to the basement by myself, as he experienced dizziness.  He complained of numerous daily headaches, relieved by pain medication.  He reported that his brother and sister come to his house two or three times each week, and called him quite a bit.  He reported that a couple of friends come by to visit.  He reported that he is able to walk without the assistance of another person for ten yards, and that he requires a cane for any significant ambulation.  He reported that he was able to leave his home or immediate premises at will.  The Veteran described a typical day to include not doing much.  He reported that a guy comes by and tries to get him to walk, to make his breathing stronger.  He reported that he is able to cook in the cooler weather, and that the heat makes his breathing more difficult.  

Physical examination in July 2012 revealed that the Veteran presented with stable weight, a medium build, a slightly slumped posture, and a wide-based and slow gait.  He was ambulating slowly, with lumbar tenderness, diminished range of motion in the spinal segments, particular lower extremity weakness, and limited left shoulder strength and associated numbness.  The Veteran reported, however, that such did not interfere with his ability or coordination with self-feeding, fastening clothing, bathing, shaving, or toileting.  There were no deficits with weight-bearing, balance, and propulsion.  The examiner noted that the Veteran does require assistance at home for chores such as laundry, groceries, and cleaning, as he is unable to do such independently.  He opined that the Veteran's dyspnea and generalized weakness are the greatest impediments to his activity, and there is evidence of memory deterioration.  

There is no evidence, and the Veteran does not contend, that he is unable to dress or undress himself, keep himself ordinarily clean and presentable, feed himself, or attend to the wants of nature.  There is no evidence, and the Veteran does not contend, that he has the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid.  There is no evidence, and the Veteran does not contend, that he is bedridden.  The Board does not argue that then Veteran's health has deteriorated from the time of the September 2008 VA examination to the time of the July 2012 VA examination.  His range of motion and strength had clearly decreased, his gait became wide and slow, and he required the use of a cane for ambulation by July 2012.  His VA treatment records demonstrate his continued health care for a myriad of ailments.  His reports of how far he could walk have varied over the appellate period.  However, there is no evidence that the Veteran requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  

Significantly, the Veteran is still driving a car and going to VA medical appointments, the store, or a diner or fast-food restaurant on a consistent basis.  He is able to cook.  On VA examination in September 2008, the Veteran specifically reported that he was able to complete all activities of daily living on his own and that he did not need assistance.  On VA examination in July 2012, he specifically reported that he could stay on his own safely.  While his niece assists him with some cleaning and laundry; and while the VA examiner, in July 2012, opined that the Veteran required assistance with laundry, grocery shopping, and cleaning, there is no indication that any person must do so to protect the Veteran from hazards or dangers incident to his or her daily environment.  

In short, all the evidence of record consistently indicates the Veteran is not relying on anyone to include for day to day care, or require care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  Accordingly, the Board finds the elements under 38 C.F.R. § 3.351 for increased pension for reasons of necessary aid and attendance are not met and therefore SMP on this basis is not warranted. 


ORDER

SMP based on the need for aid and attendance is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


